      Case 1:15-cv-02739-LAP Document 89 Filed 07/03/19 Page 1 of 4




                                        +1-212-474-1760

                                      mpaskin@cravath.com



                                                                                  July 3, 2019

 Petersen Energía Inversora, S.A.U. and Petersen Energía, S.A.U. v. Argentine Republic
                        and YPF S.A., No. 15-cv-02739 (LAP)

Dear Judge Preska:

                 We write on behalf of defendant YPF S.A. (“YPF”) in response to
plaintiffs’ letter requesting a pre-motion conference for the purpose of seeking leave to
file a pre-answer motion for partial summary judgment. (ECF No. 85.) Plaintiffs’
motion is both meritless and procedurally improper. The Court should deny leave to
move for summary judgment until defendants have filed their answers and affirmative
defenses and the Court has decided defendants’ anticipated motion for judgment on the
pleadings pursuant to Rule 12(c), which will raise threshold issues fatal to plaintiffs’
claims. (ECF No. 87.) Moreover, while plaintiffs apparently believe that no discovery
into defendants’ conduct is needed, defendants’ affirmative and other defenses will raise
substantial issues of fact that are likely to require discovery of plaintiffs and various third
parties before any motion for summary judgment could conceivably be ripe for
adjudication.

                Even as presented by plaintiffs, their contemplated motion is premature
and without merit. Plaintiffs misstate the legal framework governing their claims in two
respects. First, this dispute is governed by Argentine law, not the New York law cited
throughout plaintiffs’ letter. (See ECF No. 63 at 39 (explaining that Argentine law
governs this dispute because “the internal affairs of a corporation are decided in
accordance with the law of the state of incorporation”).) Under Argentine law, as YPF’s
experts will explain, an alleged violation of a corporation’s bylaws does not give rise to a
breach of contract action—rather, it is a dispute governed by Argentine law regarding
corporate relationships, and YPF will demonstrate that plaintiffs fail to satisfy basic
prerequisites for such a cause of action under that governing law.

               The Second Circuit’s prior decision in this case does not, as plaintiffs
suggest, require a ruling inconsistent with that governing law. Specifically, it is not the
         Case 1:15-cv-02739-LAP Document 89 Filed 07/03/19 Page 2 of 4
                                                                                                         2


case that the Second Circuit “held” YPF’s bylaws to be “the contract governing the
relationship among YPF, Argentina . . . and other YPF shareholders”. (See ECF No. 85
at 2 (quoting Petersen Energia Inversora S.A.U. v. Argentine Republic, 895 F.3d 194,
199 (2d Cir. 2018).) In this quoted portion of the decision, which appears in the
“Background” section, the Second Circuit was merely restating plaintiffs’ own (incorrect)
pleadings, consistently against the standard for a motion to dismiss, under which this
Court and the Second Circuit were “required to accept as true the facts alleged in the
complaint, consider those facts in the light most favorable to the plaintiff, and determine
whether the complaint sets forth a plausible basis for relief”. (See ECF No. 63 at 37); see
also Apace Commc’ns, Ltd. v. Burke, 584 F. Supp. 2d 591, 595 (W.D.N.Y. 2008)
(explaining that the motion to dismiss standard is “relatively lenient . . . not the much
more demanding standard applicable to summary judgment motions”). As plaintiffs’
financial backers acknowledged publicly: “It is important to [emphasize] that this
decision relates purely to a preliminary jurisdictional question and does not foreshadow
any particular result in the underlying litigation.” 1 Indeed, plaintiffs concede that the
Court’s conclusions were based upon a “plausibl[e]” reading of the Bylaws, which is not
a “definitive[]” determination on the merits. (See ECF No. 85 at 2, 3.)

                Second, even if this were a breach of contract case governed by New York
law (which it is not), plaintiffs’ recitation of the elements of a breach of contract cause of
action omits the “essential element” of causation—i.e., that “defendant's breach directly
and proximately caused his or her damages”. See Nat’l Market Share, Inc. v. Sterling
Nat’l Bank, 392 F.3d 520, 525 (2d Cir. 2004). As this Court previously held, the issue of
causation in this case is contested as a factual matter and could not have been determined
on defendants’ motions to dismiss. (See ECF No. 63 at 42 (“[T]his Court cannot consider
these experts’ opinions on factual issues on a motion to dismiss pursuant to Fed. R. Civ.
P. 12(b) (6).”).) Indeed, plaintiffs themselves acknowledged in their opposition to YPF’s
motion to dismiss that YPF had raised “a competing theory of causation which raises
factual questions not suitable for resolution on a motion to dismiss”. (ECF No. 49 at 23
(internal quotation marks omitted).)

                Beyond the unresolved issues concerning plaintiffs’ affirmative case,
plaintiffs’ proposed motion is premature for the additional reason that YPF has not yet
filed an answer, which YPF anticipates will raise a number of dispositive affirmative
defenses. As courts have held repeatedly, it is inappropriate for plaintiffs to move for
summary judgment before defendants have even had an opportunity to answer and raise
their defenses. See e.g., Toussie v. Allstate Ins. Co., 213 F. Supp. 3d 444, 445 (E.D.N.Y.
2016) (noting that “since summary judgment is sought prior to answer, granting summary
judgment to plaintiff at this stage of the litigation would preclude [the defendant] from
answering and raising affirmative defenses . . . relative to this issue”); Helios Int’l
S.A.R.L. v. Cantamessa USA, Inc., 23 F. Supp. 3d 173, 188–89 (S.D.N.Y. 2014)
(“Although [the rule] allows a motion for summary judgment to be filed at the


     1
       Press Release, “Burford Capital updates on successful Petersen Appeal Court result and also reports
on further related activity”, available at https://www.burfordcapital.com/newsroom/petersen-appeal-result-
update/ (June 24, 2019).
      Case 1:15-cv-02739-LAP Document 89 Filed 07/03/19 Page 3 of 4
                                                                                          3


commencement of an action, in many cases the motion will be premature until the
nonmovant has had time to file a responsive pleading or other pretrial proceedings have
been had.”); Cusamano v. Alexander, 691 F. Supp. 2d 312, 321 (N.D.N.Y. 2009)
(“Plaintiff’s cross-motion for summary judgment is premature because defendants have
yet to file an answer to the amended complaint.”). Accordingly, it is not the case that
“[t]he Second Circuit has already rejected as a matter of law Argentina’s defenses to
liability”. (ECF No. 85 at 2.) Defendants have not even had the opportunity to plead,
much less seek to prove, their defenses.

                As plaintiffs and this Court have recognized, defenses such as the act of
state doctrine and force majeure will require further factual development before they can
be resolved at the merits stage. (See ECF No. 49 at 23 (“At any rate, like force majeure
under U.S. law, Argentina’s force majeure defense raises fact-specific questions that
cannot be resolved on the pleadings.”); ECF No. 70 at 1 (“As this Court correctly held,
unlike foreign sovereign immunity, ‘the act of state doctrine is not a jurisdictional
defense but rather a substantive defense on the merits.’”).) For example, defendants will
show that YPF’s alleged failure to enforce the provisions of the bylaws could not have
been the cause of their purported injuries for several reasons, including: (1) a complete
indemnity between Petersen and Repsol that Petersen inexplicably failed to trigger and
(2) the superseding acts of the Argentine Republic. See Shelton v. Trustees of Columbia
Univ., No. 04 CIV. 6714 (AKH), 2004 WL 2979781, at *1 (S.D.N.Y. Dec. 17, 2004)
(noting that plaintiff’s motion for partial summary judgment “is premature before
defendants have had an opportunity to answer and before discovery . . . .”)

               Finally, plaintiffs’ theory that “Argentina’s breach also gives rise to
contract breach on the part of YPF” (ECF No. 85 at 2) is incorrect under the bylaws and
governing Argentine law. Under the bylaws, the only actions YPF could have taken to
enforce any tender offer requirement, to the extent such obligation was not preempted by
the intervention decrees, expropriation and other Argentine laws are those enumerated in
Bylaw § 7(h). They include (a) blocking Argentina’s vote at the shareholders’ meeting,
(b) not counting Argentina in computing the existence of a quorum at a shareholders’
meeting and (c) not paying dividends to Argentina. As YPF’s experts will explain,
enforcing any of these penalties would have impermissibly contravened the mandates of
Articles 9 and 13 of the Expropriation Law.

              Accordingly, this Court should deny plaintiffs leave to file a pre-answer
motion for summary judgment.

                                                    Respectfully,

                                                    /s/ Michael A. Paskin

                                                    Michael A. Paskin
                                                    Damaris Hernández
     Case 1:15-cv-02739-LAP Document 89 Filed 07/03/19 Page 4 of 4
                                                                        4


Honorable Loretta A. Preska, U.S.D.J.
   United States District Court for the Southern District of New York
      Daniel Patrick Moynihan U.S. Courthouse
          500 Pearl Street
              New York, NY 10007

VIA ECF

Copies to: All Counsel of Record via ECF
